PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Deeb et al.
Application No. 15/884,515
Filed: 31 Jan 2018
For: Heated Fishing Rod Guide Apparatus

:
:
:	DECISION ON PETITION
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the “PETITION TO WAIVE EXTENSION FEES PURSUANT TO 37 CFR § 1.137(a),” filed February 18, 2021. As the instant application is not currently abandoned, and, thus not subject to the provisions of 37 CFR 1.137(a), and petitioners herein seek waiver of extension of time fees, this matter is being properly treated pursuant to 37 CFR 1.183 as a petition to suspension of rules.

The petition is DISMISSED WITHOUT PREJUDICE.

In accordance with 37 CFR 1.183, in an extraordinary situation, when justice requires, any requirement of the regulations which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of an interested party, subject to such other requirements as may be imposed. Any petition under 37 CFR 1.183 must be accompanied by the petition fee set forth at 37 CFR 1.17(f).

Submission of the required petition is a prerequisite prior to treatment on the merits of any petition submitted pursuant to 37 CFR 1.183. The instant petition is not accompanied by the required fee, currently, $105.00 for a micro entity.

Any request for reconsideration of this decision must be accompanied by the required petition fee and must sufficiently establish an “extraordinary situation” to warrant the waiver of the requirements set forth at 37 CFR 1.136(a).

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181).” This is not a final agency decision.

The submission of the instant petition does not stay the time period for proper reply to the non-final Office action mailed October 2, 2020. It is noted that responses to the non-final Office action filed February 18, 2021 and March 20, 2021 were not accompanied by the required extension of time. Failure to timely submit the required three-month extension of time will result in abandonment of the application. See, 35 USC 133.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:			(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

The application is being directed to Technology Center 3647.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Petitions Attorney
Office of Petitions